DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

 Response to Amendment
The amendment filed on 04/04/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 USC § 102(A)(1) rejections previously set forth in the Final Office Action mailed 12/20/2021.
Claims Status
	Claims 1, 3 – 6 AND 8 – 10 remain pending
	Claims 1 and 6 are amended
	Claims 2 and 7 are cancelled 
	Claims 1, 3 – 5 are withdrawn from consideration as being directed to a non-elected invention.
In view of the amendment filed on 04/04/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Regarding the preamble statements reciting purpose or intended use, e.g., amended claim 6, “A device for rolling up flat dough around or without a filling to produce a rolled food product,” the examiner respectfully reminds the Applicant that, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.” See MPEP § 2111.02
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Regarding the recitation of intended use, amended claim 6, ll. 12-13, reciting  intended use of the apparatus being claimed, “the driving pulley being rotatable at a constant speed,” and amended claim 6, ll. 16-17, “whereby the second belt moves at the constant speed without influence by movement of the idler,” Applicant is reminded that, as per MPEP 2114 (II)
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini (EP-1256279-A2) in view of Steels (US Pat. No. 3,698,309). 
Regarding claim 6. Bertini discloses a device capable of rolling up flat dough around or without a filling to produce a rolled food product (see Bertini at [0001-2 and 54]), comprising: 
a first belt (“conveyor belt,” 3; [0025]) disposed around a first conveyor path (e.g., see the arrow on belt 3 in Bertini’s FIG. 1), the first conveyor path having an end (e.g., conveyor belt 3 has an end where the belt meets the roller, before belt 7, see Fig. 1), and capable of moving relative to a frame mount in a first direction toward the end (see arrow indicating belt 3 movement, Fig. 1), to convey the dough with or without the filling (e.g., “filler croissants,” see Bertini at [0035]) laid on the first belt (see Bertini at [0025]); {P56625 05222058.DOC} 3Attorney Docket No. P56625Application No. 16/322,683 

a second belt (e.g., “diverting belt,” 7; see Bertini’s FIG. 1) so disposed adjacent to the end (second belt 7 has and end 6; [0029]), as to make the dough conveyed in the first direction (see arrow on belt 3, Fig. 1) be brought into contact with the second belt (e.g., Bertini’s diverting belt 7) to curve the dough and capable of being movable relative to a frame mount in a second direction perpendicular to the first direction (see Bertini’s FIG. 1 and [0026-31]); 

holding members (e.g., Bertini’s “rolling-up station,” 5’s belt 17; [0031 and 33])  arranged along the first belt (3) to guide the dough curved along the second belt (7) around along the holding members (5, 17), whereby rolling up the dough (e.g., see Bertini at [0030-33]); 

a driving pulley (e.g., Bertini’s 5a) pivoted on a fixed shaft, the driving pulley (5a) being rotatable at a constant speed (see Bertini at [0043]); and 
an idler pivoted on a movable shaft (e.g., see Bertini’s FIG. 1 wherein the end 6 of the diverting belt 7 there’s an idler, which the diverting belt 7 is passed around), capable of being movable relative to a frame mount in the second direction, the idler being rotatable in accordance with the second belt (e.g., see Bertini at [0043]), 
wherein the second belt (7) is passed around the driving pulley (5a) and the idler (see 6 in Bertini’s FIG. 1), whereby the second belt (7) is capable of moving at the constant speed without influence by movement of the idler (see Bertini at [0043]).

Bertini is silent to the device comprising 1) a “frame mount”, 2) the driving pulley (e.g., Bertini’s 5a) being pivoted on a fixed shaft fixed to the frame mount.

In the same field of endeavor of methods and apparatus for laminating bakery dough, Steels teaches an apparatus comprising a “reciprocatory” [sic] laminating device and a continuously movable band conveyor having a nosepiece 8 (analogous to the claimed “idler pivoted on a movable shaft movable relative to the frame mount in the second direction”). 
Steels discloses the nosepiece 8 is adapted to reciprocate with the device (see Figs. 2-5), during continuous movement of the conveyor band 10 (Steel at Col. 1, ll. 44-55). Steels discloses that the speed of the conveyor band 10 is adjustable (Steel at Col. 2, ll. 17-24), and can be driven at a constant velocity (Steel at Col 2, ll. 29-32). 
The annotated copy of Steels’ FIGs. 2-5 is provided below to facilitate discussion of Steel:

    PNG
    media_image1.png
    791
    795
    media_image1.png
    Greyscale

	In the above annotated figure, DPf is a driving pulley pivoted on a fixed shaft fixed to a frame mount (see Steel’ FIG. 1; reading on the amended limitation, “a frame mount”), and IDm is an idler pivoted on a movable shaft movable relative to the frame mount in the second direction, the idler being rotatable in accordance with the second belt (9), wherein the second belt is passed around the driving pulley and the idler, whereby the second belt is capable of moving at the constant speed without influence by movement of the idler.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Bertini’s device by substituting Bertini’s diverting means 5a comprising the driving pulley and idler with the “reciprocatory” device of Steels’ comprising a driving pulley pivoted on a fixed shaft fixed to the frame mount (e.g., see Steels’ FIG. 1), the driving pulley being rotatable at a constant speed, and an idler pivoted on a movable shaft movable relative to the frame mount in a second direction, the idler being rotatable in accordance with the second belt, wherein the second belt is passed around the driving pulley and the idler, whereby the second belt is capable of being configured to move at the constant speed without influence by movement of the idler, as taught by Steels.
	One would have been motivated to modify Bertini with Steels’ reciprocatory device for the purpose of provide Bertini’s device with the capability of speed adjustability (Steel at Col. 2, ll. 17-24), and to be capable of being driven at a constant velocity (Steel at Col 2, ll. 29-32), as taught by Steels. Furthermore, a PHOSITA would have been motivated to modify Bertini’s apparatus by substituting Bertini’s diverting means (5a, 6, 7) with the reciprocating arrangement of Steel where only the nosepiece 8 reciprocates for the purpose of, e.g., reducing the number of moving parts, thereby lowering the energy/power requirement for the driving means.

Regarding claim 8. Bertini/Steels discloses the device of claim 6, wherein the holding members (Bertini’s 5, belts 17) 15comprise a counter belt (Bertini’s 17) being so disposed as to have contact with the dough 2 curved along the second belt (Steels 10) and moving in a direction opposite to the first direction (e.g., see the arrow on belt 17 in Fig. 1).
Regarding the limitations, “wherein a moving speed of the first belt is smaller than a moving speed of the second belt and the moving speed of the second belt is 20smaller than a moving speed of the counter belt.” The Examiner has considered said limitations. However, Applicant is respectfully reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP 2114 (II). 
“A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Nonetheless, it is noted that Bertini’s apparatus could be capable of being configured so as to deliver differential speed settings for each of the conveying and shaping belts. In fact, Bertini’s [0058] discloses the device allows for user’s own adjustments/settings to the configuration,  
[0058] “In particular, the above described line allows, by acting on a plurality of adjustment and setting elements, to obtain the configuration that is most suitable for the type of product to be obtained and to the consistency of the dough being used.”

Regarding claim 9. Bertini/Steels discloses the device of claim 8, further comprising: a mechanism moving the counter belt (Bertini’s 17) in the second direction with keeping parallelism with the first belt 3 (e.g., see Bertini’s elements 5, 9, 9a, which together interact with the movements/functions of the counter belt 17).

Regarding claim 10. Bertini/Steels discloses the device of claim 6, further comprising: a third belt (e.g., see Bertini’s FIG. 1, second belt 3 on the right side) disposed adjacent in the first direction to the first belt 3 so as to have the second belt (e.g., Steels 10) between the first belt 3 and the third belt (right side 3) and moving in a direction identical to the first direction (see arrow on second belt 3 in Bertini’s FIG. 1); 
a resilient member (“spreading means,” 10; Bertini at [0039]), and hung over the third belt 3 (see Bertini’s FIGs. 3 and 5; see Bertini at [0044] “spreading means 10 have coupling means 16, making it detachable. Hence, it could be located over the first belt 3 or the third belt 3”), as to put the dough 2 between the belt 3 and the resilient member 10 (Bertini at [0040-41]), whereby tightening the rolled dough (Bertini at [0047]). 

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

In response to applicant's argument that “Applicants respectfully submit the ordinarily-skilled artisan would not recognize any benefits by combining STEELS with BERTINI.” Remarks, p. 13-14, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In response to applicant's argument that “the traveling motion of the nosepiece 8 of STEELS must be horizontal and parallel with the carriage 5. See, e.g., FIGS. 2 - 5 of STEELS. Applicants respectfully submit this motion of the nosepiece 8 of STEELS does not teach or suggest "a second belt ... to make the dough conveyed in the first direction ... to curve the dough and movable ... in a second direction perpendicular to the first direction" and "an idler pivoted on a movable shaft movable ... in the second direction …”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In this case, Applicant’s argument that the modification of Bertini in view of Steels would not have arrived at the claimed invention of claim 6, arguing that “traveling of the nosepiece 8 of STEELS must be horizontal and parallel with the carriage 5…” is not persuasive, since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Furthermore, Bertini’s diverting means and belt performed the exact same function as the claimed second belt arrangement (reciprocating movement), differing only structurally in that the diverting means 5a of Bertini are not fixed to a frame mount. Therefore, the modification by substituting  the diverting means and diverting belt of Bertini, with the reciprocating arrangement of the nosepiece 8 of Steels would have not change the function of Bertini’s diverting means, and would only require shifting the location of Steels reciprocating arrangement from horizontal to vertical, which does not change the operation of the reciprocating device of Steel. As such, it would have been obvious to a PHOSITA, since as per MPEP 2144.04 (VI)(C):
	“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious.
	Therefore, Applicant arguments have been fully considered and found not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712